DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 30 August 2019 included a nearly illegible copy of the Redzone reference cited in the Written Opinion in the corresponding PCT application.  This IDS also did not list this Redzone reference on the SB-08 form.  In the interest of compact prosecution, the examiner downloaded a fresh, legible copy of this reference and listed it on the 892 form.  Redzone is applied below.
Drawings
The drawings are objected to because Figs. 7, 22, 23A-F, 29, 31, 33A-D, 34, and 35 are not clearly legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Multi-Sensor Pipe Inspection Utilizing Pipe Templates To Determine Cross Sectional Profile Deviations”.
The disclosure is objected to because of the following informalities:
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 19 is objected to because of the following informalities:  there is an apparent, inadvertent typo in claim 19 as follows “configured to provide sediment points within the pipe top the user interface and the user interface is configured to receive edits to the sediment points.”  It appears that “top” was intended to be “to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 6, 7, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redzone {REDZONE ROBOTICS ET AL MSI Sample Specifications MSI v10 SAMPLE SPECIFICATION MULTIPLE SENSOR INSPECTION MSI FOR LARGE DIAMETER MUNICIPAL PIPELINES, 8 pages, 1 January 2009 20090101 XP055606675 Retrieved from Internet URL  httpswww.nassco.org/sites/default/files/cctv-redzone03.pdf on 01 April 2021} and Hermary (US 2015/0039121 A1).
Claim 1
In regards to claim 1, Redzone discloses a system for determining cross-section profiles of underground fluid conveyance structures {see title, Sections A and C and citations below}, comprising:
a memory configured to store a profile scan dataset of at least one pipe 
a processor {See citations above for the memory} configured to:

determine profile deviations in a pipe profile 

 determine a location and an areal measurement of the profile deviations {see citations above for determining profile deviations including the measurements in C, 4.0 which are displayed to the user in color coded format as 2D cross sections conveying pipe condition over the length of the inspection segment}; and
a user interface configured to present the profile deviations to a user {the color coded displays discussed above in relation to C, 4.0 are presented to a user and serve as a user interface presenting the profile deviations}.
	Although Redzone clearly determines profile deviations in a pipe profile, Redzone is not relied upon to disclose that such determinations are done via a template as further indicated by strikethrough font above.
Hermary is analogous art because it is directed to the same problem of determining profile deviations and from the same field of pipe inspection.  See [0012] discussing applications to pipes and Figs. 8a, 8b showing a pipe dent which is detected a s divergence from the pipe’s nominal profile.
Hermary also teaches: 

and a processor {Fig. 1a showing scanners 12 to computer 30 and controller 34 per [0048]} configured to:
compare the profile scan dataset to one or more templates {see [0074] which detects whether the scanned profile matches a specific profile template}; 
determine profile deviations in a pipe profile using the comparison {see [0074] and Figs. 8b showing a divergence from the nominal profile caused by a dent in the pipe}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Redzone’s apparatus and method of determining cross-section profiles of underground fluid conveyance structures that clearly determines profile deviations in a pipe profile to determine such profile deviations by employing a 
a memory configured to store a profile scan dataset of at least one pipe and at least one pipe template and a processor configured to compare the profile scan dataset to one or more templates; and determine profile deviations in a pipe profile using the comparison as taught by Hermary because Hermary specifically mentions applying his techniques to pipes in [0074] and suitable “to be configured to scan anything available” as per [0089] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
In regards to claim 2, Redzone is not relied upon to disclose but Hermary teaches wherein the processor is configured to use machine vision algorithms to optimize the comparison {see [0003]-[0005], [0009]-[0010] while noting the broad nature of this claim}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified apparatus and method of determining cross-section profiles of underground fluid conveyance structures that clearly determines profile deviations in a pipe profile such that the processor is configured to use machine vision algorithms to optimize the comparison as taught by Hermary “so that the volume of scan data sent to a controller is more manageable and can be used more quickly” as motivated by Hermary in [0010] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
In regards to claim 4, Redzone discloses wherein the processor is further configured to classify the profile deviations as one or more of pipe deformations, pipe defects and sediment deposits {See Section C, 4.0 in which the color coded displays classify the profile deviations as yellow/red for outward deformations and blue for material gain/buildup corresponding to sediment deposits}.



Claim 6
In regards to claim 6, Redzone discloses wherein the processor is configured to estimate volumetric components of the deviations {see Section D, 3.0, 4.0 discussing display of sediment volume and location}.
Claim 7
In regards to claim 7, Redzone is not relied upon to disclose but Hermary teaches wherein the processor is configured to automatically determine the profile deviations with a default set of parameters {see [0074] discussing detecting divergence of the profile deviations from a “range of tolerance for the existing profile” and such tolerance ranges are considered a default set of parameters}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Redzone’s pipe inspection system that classifies defects such that the processor is configured to automatically determine the profile deviations with a default set of parameters as taught by Hermary because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 14
In regards to claim 14, Redzone discloses wherein the processor is configured to classify defects in the profile deviations {See Section C, 4.0 in which the color coded displays classify the profile deviations as yellow/red for outward deformations and blue for material gain/buildup corresponding to sediment deposits}.


Claim 18
In regards to claim 18, Redzone discloses wherein the processor is configured to automatically calculate sediment depth within the pipe {see Section D, 1.0 discussing measuring sediment depth at regular intervals.  See also Section D, 3,0, 4.0 discussing display of sediment volume which includes sediment depth}.
Claim 20
The rejection of system claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 20.  It is noted that the citations above include apparatus and method elements.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Redzone and Hermary as applied to claim 1 above, and further in view of Russell (US 20040261547 A1).
Claim 3
In regards to claim 3, Redzone and Hermary are not relied upon to disclose wherein the processor is further configured to remove noise from the profile scan dataset.
Russell is an analogous reference from the same field of pipe inspection.  See abstract, [0002], [0039], [0048].    Russell also teaches wherein the processor is further configured to remove noise from the profile scan dataset {see [0053]-[0054].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the processor is .

Claims  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Redzone and Hermary as applied to claim 1 above, and further in view of Starr (US 2019/0172194 A1).
Claim 8
In regards to claim 8, Redzone and Hermary are not relied upon to disclose wherein the user interface is configured to receive parameters from a user; and the processor is configured to re-determine the profile deviations based on the received parameters 
Starr is an analogous reference because it is from the same field of multi-sensor pipe inspection.  See abstract, Figs. 1, 3, 4 and [0002]-[0004], [0022]-[0024].
Starr also teaches a user interface is configured to receive parameters from a user; and the processor is configured to re-determine the profile deviations based on the received parameters {see the various calibration data including type of pipe inspection robot, identification of lens used with image sensor, lens calibration data such as distance between light source and lens and obtaining pipe parameter information from a user (e.g. on the size of the pipe) that is used to provide quantitative pipe feature data [0027]-[0033], [0037]-[0040] and re-determine the profile deviations using calibrated parameters}.

Claim 9
In regards to claim 9, Redzone and Hermary are not relied upon to disclose but Starr teaches wherein the user interface is configured to facilitate manual adjustment, by a user, of the profile deviations {see the various calibration data including type of pipe inspection robot, identification of lens used with image sensor, lens calibration data such as distance between light source and lens and obtaining pipe parameter information from a user (e.g. on the size of the pipe) manual adjustment of which may be facilitated by a user interface (input devices 540) and which affect the profile deviations as discussed in [0027]-[0033], [0037]-[0040], [0049]}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the user interface is configured to facilitate manual adjustment, by a user, of the profile deviations as taught by Starr because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Redzone and Hermary as applied to claim 1 above, and further in view of Reverte (US 20060290779 A1).
Claim 10
In regards to claim 10, Redzone and Hermary are not relied upon to disclose at least one profiling sensor configured to correct the profile scan dataset for relative yaw angle and sensor position within the pipe.
Reverte is an analogous reference because it is from the same field of multi-sensory pipeline inspection.  See Figs. 5, 7, and 8 and citations below. 
Reverte also teaches at least one profiling sensor configured to correct the profile scan dataset for relative yaw angle and sensor position within the pipe {see Fig. 5 proprioceptive autonomy stack that includes tilt sensor, odometry, gyro, etc.  See Figs.  11A-B for PIG (pipelines inspection gauge) steering correction correcting for detected tilt as further discussed in [0039]-[0041]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include at least one profiling sensor configured to correct the profile scan dataset for relative yaw angle and sensor position within the pipe as taught by Reverte because doing so increases the accuracy of the measurements and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 12
In regards to claim 12, Redzone and Hermary are not relied upon to disclose but Reverte teaches one or more of a supplementary mechanical sensor and an electro-mechanical sensor that is configured to validate the measurement of the profile deviations {see the mechanical sensors such as whiskers and float sensors in [0060].  See also the structured light, LADAR in [0060], [0088] which are electro-mechanical sensors.  Also see the pose/odometry sensors in [0061]-[0066], [0085]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include one or more of a supplementary mechanical sensor and an electro-mechanical sensor that is configured to validate the measurement of the profile deviations as taught by Reverte because doing so increases the measurement accuracy and/or because doing so merely combines prior art elements according to known methods to yield predictable results.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Redzone and Hermary as applied to claim 1 above, and further in view of Keightley (US 20180348116 A1)
Claim 11
In regards to claim 11, Redzone and Hermary render obvious wherein the processor is configured to compare multiple templates to the profile scan dataset 

Keightley also teaches that parallel, concurrent processing is well-known and applied to profile scan datasets.  See [0119].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include which wherein the processor is configured to compare multiple templates to the profile scan dataset to utilize parallel processing such that the comparison is done concurrently in parallel as taught by Keightley because doing so increases the processing speed and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 5, 13, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 5:  Hermary discloses templates and comparing the profile dataset to one or more templates (see claim 1 citations) but Hermary’s templates are not user defined bitmaps.  Moreover, none of the art of record discloses or fairly suggests  wherein the user interface is configured to receive user defined pre-generated templates as bitmaps for non-circular pipe cross-sections in combination with all of the limitations of base claim 1.

In regards to claims 15 and 17:  Hermary discloses templates and comparing the profile dataset to one or more templates (see claim 1 citations) but Hermary’s templates are not user defined, editable or linkable by a user.  Moreover, none of the prior art of record discloses or fairly suggests the limitations of claim 15, wherein the user interface comprises interactive 2D graph navigation of the one or more templates, in combination with all of the limitations of base claim 1.  Likewise, none of the prior art of record discloses or fairly suggests the limitations of claim 17, wherein the user interface is configured to receive adjustments to a position of the one or more templates, in combination with all of the limitations of base claim 1.
Claim 16 is considered allowable due to its dependence upon claim 13.
Lastly, in regards to claim 19, none of prior art of record discloses or fairly suggests wherein the processor is configured to provide sediment points within the pipe top the user interface and the user interface is configured to receive edits to the sediment points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486